990 F.2d 1260
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cary SHUKER, Plaintiff-Appellee/Cross-Appellant,v.Sherman T. BLOCK, Sheriff, Defendant,andJohn Wilson, Defendant-Appellant/Cross-Appellee.
Nos. 91-56249, 91-56250.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 3, 1993.Decided March 15, 1993.

Before JAMES R. BROWNING, HUG and KOZINSKI, Circuit Judges.

ORDER

1
After full consideration of the briefs and the oral argument of counsel, the judgment of the district court is affirmed in its entirety.   The parties shall bear their own costs on appeal.


2
AFFIRMED.